DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) July 28, 2020 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 35-37, 40, 42-46, 49, 51-53, 56, 58, and 59 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura et al. (US 2006/0045419 A1).

receiving a radiation beam from a beam source (3) with a gradient-index lens (2) proximate the input end of an optical fiber (4), wherein a refractive index of the gradient-index lens is constant through a longitudinal axis but varies in a direction perpendicular to the longitudinal axis (see Figure 1; the examiner notes that this is the definition of a GRIN lens); 
manipulating the gradient-index lens (see Figures 1 and 2; see paragraph 38; the refractive index profile and length of the GRIN lens 2 are adjusted to obtain a desired entry angle of light into the optical fiber) to adjust an entry angle (entry angle; see annotated Figure 2 below) of the radiation beam into the optical fiber (4; see Figure 2); and 
emitting the radiation beam from an output end of the optical fiber (4) opposite the input end;
wherein the optical fiber (4) comprises (i) one or more core regions (see annotated Figure 2 below) and (ii) one or more cladding regions (see annotated Figure 2 below) disposed around the one or more core regions;
at least a portion of the radiation beam is coupled into at least one of the cladding regions (this inherently occurs);
wherein manipulating the gradient-index lens comprises distorting the gradient-index lens (GRIN lens 1 is attached to GRIN lens 2 to distort or lengthen the GRIN lens, wherein the broadest reasonably definition of 
wherein at least a portion of the gradient-index lens (2) comprises at least one of fused silica or glass (see paragraph 5); 
wherein the gradient-index lens (2) is abutted to the input end of the optical fiber (4; see Figure 2).  

    PNG
    media_image1.png
    597
    536
    media_image1.png
    Greyscale

Regarding claims 44-46, 49, 51 and 52; Matsumura et al. discloses a method of altering one or more properties of a radiation beam (see Figures 1 and 2), the method comprising: 
receiving a radiation beam from a beam source (3) with a gradient-index lens (2) proximate the input end of an optical fiber (4), wherein a refractive index of the gradient-index lens (2) is constant through a longitudinal axis but varies in a direction perpendicular to the longitudinal axis (this is the definition of a GRIN lens; see Figure 1); 
transmitting the radiation beam from the gradient-index lens (2) to the optical fiber (4), the radiation beam being coupled into the optical fiber (4) at one or more first in-coupling locations (see Figure 2); 
emitting the radiation beam from an output end of the optical fiber (4) opposite the input end; 
manipulating the gradient-index lens (2; see Figures 1 and 2; see paragraph 38; the refractive index profile and length of the GRIN lens 2 are adjusted to obtain a desired entry angle of light into the optical fiber) to couple the radiation beam into the optical fiber (4) at one or more second in-coupling locations different from the one or more first in-coupling locations (the examiner notes that the beam spot size coupled into the optical fiber inherently has a size or dimension and that each point on the spot of the beam of light that is coupled into the optical fiber is a different in-coupling location, which differs from other points on the beam spot at the coupling face of the fiber); and 
emitting the radiation beam from the output end of the optical fiber (4), whereby the manipulation of the gradient-index lens (2) alters one or more properties of the radiation beam (see Figure 2);
wherein the optical fiber (4) comprises (i) one or more core regions (see annotated Figure 2 above) and (ii) one or more cladding regions (see annotated Figure 2 above) disposed around the one or more core regions;
at least a portion of the radiation beam is coupled into at least one of the cladding regions (this inherently occurs);
wherein manipulating the gradient-index lens comprises distorting the gradient-index lens (GRIN lens 1 is attached to GRIN lens 2 to distort or lengthen the GRIN lens, wherein the broadest reasonably definition of distort is “to cause to be perceived unnaturally”, and the fusion of GRIN lens 1 to GRIN lens 2 lengthens the GRIN lens, such that the light is refracted differently; see the abstract; see Figures 1 and 2);
wherein at least a portion of the gradient-index lens (2) comprises at least one of fused silica or glass (see paragraph 5); 
wherein the gradient-index lens (2) is abutted to the input end of the optical fiber (4; see Figure 2).  
Regarding claims 53, 56, 58, and 59; Matsumura et al. discloses a system for altering one or more properties of a radiation beam (see Figures 1 and 2), the system comprising: 
a beam source (3) for emitting a radiation beam; 
an optical fiber (4) having an input end and an output end (see Figure 2, annotated below); 
proximate the input end of the optical fiber (4), a gradient-index lens (2) for receiving the radiation beam from the beam source (3), wherein the gradient-index lens (2) has a refractive index constant through a longitudinal axis of the lens but varying in a direction perpendicular to the longitudinal axis (see Figure 1; the examiner notes that this is the definition of a GRIN lens); and 
means (GRIN lens 1) for distorting the gradient-index lens (2; GRIN lens 1 is attached to GRIN lens 2 to distort or lengthen the GRIN lens, wherein the broadest reasonably definition of distort is “to cause to be perceived unnaturally”, and the fusion of GRIN lens 1 to GRIN lens 2 lengthens the GRIN lens, such that the light is refracted differently; see the abstract; see Figures 1 and 2) to alter an entry angle (entry angle; see annotated Figure 2 below) of the radiation beam into the optical fiber (4), whereby one or more properties of the radiation beam are altered by alteration of the entry angle (see Figure 2);
wherein the optical fiber (4) comprises (i) one or more core regions (see annotated Figure 2 below) and (ii) one or more cladding regions (see annotated Figure 2 below) disposed around the one or more core regions;
wherein at least a portion of the gradient-index lens (2) comprises at least one of fused silica or glass (see paragraph 5); 
wherein the gradient-index lens (2) is abutted to the input end of the optical fiber (4; see Figure 2).  



    PNG
    media_image2.png
    597
    536
    media_image2.png
    Greyscale


Claims 35-42, 44-51, and 53-58 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (US 2013/0088771 A1). 
Regarding claims 35-42; Li et al. discloses a method of producing a radiation beam with one or more altered properties (see Figure 12), the method comprising: 
receiving a radiation beam from a beam source (the beam is received from a first optical fiber 134, which is considered to be a beam source; the examiner notes that the beam inherently has an initial optical source coupled to first optical fiber 134) with a gradient-index lens (GRIN lens 136; see paragraph 67) proximate the input end of an optical fiber (second optical fiber 138), wherein a refractive index of the gradient-index lens is constant through a longitudinal axis but varies in a direction perpendicular to the longitudinal axis (this is the definition of a GRIN lens); 
manipulating the gradient-index lens (136) to adjust an entry angle of the radiation beam into the optical fiber (the GRIN lens is manipulated by positioning the GRIN lens and selecting the refractive index profile of the GRIN lens, as understood by a person of ordinary skill in the art); and 
emitting the radiation beam from an output end of the optical fiber (138) opposite the input end;
wherein the optical fiber (138) comprises (i) one or more core regions and (ii) one or more cladding regions disposed around the one or more core regions (the optical fiber 138 is a multi-core fiber and therefore inherently includes one or more core and cladding regions; see paragraph 31);
wherein at least a portion of the radiation beam is coupled into at least one of the cladding regions (this inherently occurs);
wherein (i) the optical fiber comprises a plurality of core regions (the optical fiber is a multi-core fiber; see paragraph 31), and (ii) different portions of the radiation beam are coupled into different ones of the core regions (see paragraph 67; GRIN lens 135 images signals from input fiber 134 onto output fiber 138 and thus inherently couples different portions of the radiation beam into different ones of the core regions);
wherein the optical fiber comprises (i) two or more core regions (the optical fiber is a multicore fiber; see paragraph 31) and (ii) two or more cladding regions (multi-core fibers inherently have two or more cladding regions separating the multiple cores);
wherein manipulating the gradient-index lens comprises distorting the gradient-index lens (GRIN lens 136 is doped to be an amplifier and manipulated or distorted by application of a pump signal, wherein the pump signal comprises radiation; see paragraphs 63-67);
wherein manipulating the gradient-index lens comprises at least one of heating the gradient-index lens, applying an electric field to the gradient-index lens, applying radiation to the gradient-index lens, or applying acoustic energy to the gradient-index lens (applying radiation in the form of a pump signal; see paragraphs 63-67); and
wherein at least a portion of the gradient-index lens (136) comprises at least one of fused silica or glass (see paragraphs 33, 36, and 44).  
Regarding claims 44-51; Li et al. discloses a method of altering one or more properties of a radiation beam (see Figure 12 and paragraphs 63-67), the method comprising: 
receiving a radiation beam from a beam source (optical fiber 134) with a gradient-index lens (GRIN lens 136) proximate the input end of an optical fiber (optical fiber 138), wherein a refractive index of the gradient-index lens is constant through a longitudinal axis but varies in a direction perpendicular to the longitudinal axis (this is the definition of a GRIN lens);
transmitting the radiation beam from the gradient-index lens (136) to the optical fiber (138), the radiation beam being coupled into the optical fiber (138) at one or more first in-coupling locations (this is inherent); 
emitting the radiation beam from an output end of the optical fiber (138) opposite the input end; 
manipulating the gradient-index lens (136) to couple the radiation beam into the optical fiber (136) at one or more second in-coupling locations different from the one or more first in-coupling locations (this is inherent; the coupled optical beam has a spot size and thus inherently includes at least two in-coupling location points within the beam spot; GRIN lens 136 images the light from the first fiber 134, which is multi-core, to the second fiber, which is multi-core; see paragraphs 31 and 63-67); and 
emitting the radiation beam from the output end of the optical fiber (138), whereby the manipulation of the gradient-index lens alters one or more properties of the radiation beam (manipulation of the GRIN lens through selection of refractive index materials and dopants, positioning the GRIN lens to optimize optical coupling, and applying a pump signal to the GRIN lens; see Figure 12 and paragraphs 63-67);
wherein the optical fiber (138) comprises (i) one or more core regions and (ii) one or more cladding regions disposed around the one or more core regions (fiber 138 is a multi-core fiber; see paragraph 31);
wherein at least a portion of the radiation beam is coupled into at least one of the cladding regions after the gradient-index lens (136) is manipulated (this inherently occurs);
wherein (i) the optical fiber comprises a plurality of core regions (fiber 138 is a multi-core fiber; see paragraph 31), and (ii) different portions of the radiation beam are coupled into different ones of the core regions after the gradient-index lens is manipulated (this is inherent; GRIN lens 136 images the beam from multi-core fiber 134 onto multi-core fiber 138);
wherein the optical fiber comprises (i) two or more core regions and (ii) two or more cladding regions (fiber 138 is a multi-core fiber; see paragraph 31);
wherein manipulating the gradient-index lens (136) comprises distorting the gradient-index lens (the lens is distorted through application of a pump beam to interact with the doped material and amplify the signal therein);
wherein manipulating the gradient-index lens comprises at least one of heating the gradient-index lens, applying an electric field to the gradient-index lens, applying radiation to the gradient-index lens, or applying acoustic energy to the gradient-index lens (the pump signal is applied radiation);
wherein at least a portion of the gradient-index lens comprises at least one of fused silica or glass (see paragraphs 33, 36, and 44).  
Regarding claims 53-58; Li et al. discloses a system for altering one or more properties of a radiation beam (see Figures 12; see paragraphs 31 and 63-67), the system comprising: 
a beam source for emitting a radiation beam (optical fiber 134 emits a radiation beam and an additional optical source is inherently required to emit the laser beam into the optical fiber); 
an optical fiber (optical fiber 138) having an input end and an output end (see Figure 12); 
proximate the input end of the optical fiber (138), a gradient-index lens (GRIN lens 136) for receiving the radiation beam from the beam source, wherein the gradient-index lens has a refractive index constant through a longitudinal axis of the lens but varying in a direction perpendicular to the longitudinal axis (this is the definition of a GRIN lens); and 
means for distorting the gradient-index lens to alter an entry angle of the radiation beam into the optical fiber (the distortion means include the positioning of the GRIN lens, the selection of the refractive index material of the GRIN lens, the selection of dopants of the GRIN lens, and the application of a pump radiation signal to the GRIN lens; see Figure 12 and paragraph 67), whereby one or more properties of the radiation beam are altered by alteration of the entry angle;
a controller for controlling the distorting means to achieve a radiation beam having one or more desired properties (the pump signal is inherently controlled, even if the controller is a simple on/off switch; see paragraphs 63-67);
wherein the distorting means comprises at least one of a heat source, a radiation source, a source of an electrical field, or a source of acoustic energy (the pump signal inherently requires a radiation source);
wherein the optical fiber comprises (i) one or more core regions and (ii) one or more cladding regions disposed around the one or more core regions (optical fiber 138 is a multi-core fiber; see paragraph 31);
wherein the optical fiber comprises (i) two or more core regions and (ii) two or more cladding regions (optical fiber 138 is a multi-core fiber; see paragraph 31); 
wherein at least a portion of the gradient-index lens (136) comprises at least one of fused silica or glass (see paragraphs 33, 36, and 44).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 41, 50, 54, and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura et al. (US 2006/0045419 A1) in view of Bao et al. (US 2003/0202256 A1)
Regarding claims 41 and 50; Matsumura et al. discloses the method of claims 35 and 44 as applied above, but does not disclose that manipulating the gradient-index lens comprises at least one of heating the gradient-index lens, applying an electric field to the gradient-index lens, applying radiation to the gradient-index lens, or applying acoustic energy to the gradient-index lens.  Tunable microlenses are known to be formed by GRIN lenses with refractive index that may be controlled electrostatically (see paragraph 4 of Bao et al.).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the GRIN lens (2) of Matsumura et al. from material that may have an electrostatically controlled refractive index and to manipulate the GRIN lens by apply an electric field to the GRIN lens for the purpose of fine tuning the optical transmission characteristics of the GRIN lens.
Regarding claims 54 and 55; Matsumura et al. discloses the system of claim 53 as applied above, but does not disclose a controller for controlling the distorting means to achieve a radiation beam having one or more desired properties, or that distorting means comprises at least one of a heat source, a radiation source, a source of an electrical field, or a source of acoustic energy.  Tunable microlenses are known to be formed by GRIN lenses with refractive index that may be controlled electrostatically (see paragraph 4 of Bao et al.).  Thus, before the effective filing date of the present invention, one of ordinary skill in the art would have found it obvious to form the GRIN lens (2) of Matsumura et al. from material that may have an electrostatically controlled refractive index and to manipulate the GRIN lens by apply an electric field to the GRIN lens for the purpose of fine tuning the optical transmission characteristics of the GRIN lens, and thus would have found it obvious to provide a controller for controlling application of the electric field (i.e. the distorting means), since a controller is inherently required to produce an electric field to electrostatically induce a refractive index change, even if the controller is as simple as an on/off switch.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE R CONNELLY whose telephone number is (571)272-2345.  The examiner can normally be reached on Monday-Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHELLE R CONNELLY/Primary Examiner, Art Unit 2874